DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
October 19, 2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Kojo et al. (US 2010/0228444), hereinafter Kojo et al.
Regarding Claim , 
 disclose:
A method of managing a vehicle steering system of a vehicle comprising:
during a steering maneuver, estimating a steering angle amplitude value during the steering maneuver before rotating a steering wheel to the steering angle amplitude value associated with the steering maneuver (¶¶); and
using the estimated steering angle amplitude value to control activation of a steering assist system associated with the vehicle steering system (¶¶).
Regarding Claim , 
 disclose:
wherein the step of using the estimated steering angle amplitude value to control the vehicle steering system includes managing a torque output of a steering assist system (¶).
Regarding Claim , 
 disclose:
A vehicle steering system comprising:
a steering assist system producing a torque assist signal;
a steering wheel ();
a steering wheel sensor ()(¶),
the steering wheel sensor providing a steering angle value and a steering angular velocity value (¶);
a vehicle speed sensor (), the vehicle speed sensor providing a vehicle speed value (¶);
using the steering angle value, the steering angular velocity value to determine an estimated steering angle amplitude value (¶¶);
using the vehicle speed value to determine a steering angle amplitude stability threshold value (¶¶).; and
adapting the torque assist signal based on a comparison of the estimated steering angle amplitude value with the steering angle amplitude stability threshold value (¶¶).
  is ejected under 35 U.S.C. 102  as being  by Hanzawa et al. (US 2018/0015919), hereinafter Hanzawa et al.
Regarding Claim , 
 disclose:
A method of managing a vehicle steering system of a vehicle comprising:
measuring a steering angle at a fixed time; measuring a steering angle velocity at the fixed time; and determining an estimated maximum steering angle amplitude at a time later than the fixed time based on the measured steering angle and the measured steering angle velocity (¶¶) ().
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. 103 as being unpatentable over Kojo et al. as applied above in view of Hanzawa et al. as applied above.
Regarding Claim , 
 disclose:
including the steps of:
measuring a steering angle value at a fixed time;
measuring a steering angle velocity at the fixed time; and
using the steering angle value and the steering angle velocity to estimate the steering angle amplitude value at a time later than the fixed time.
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶ to manage driving lane departures for driving safety (¶¶. 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to manage driving lane departures for driving safety (¶¶ (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747